DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastenhof (US 4,120,268).
Regarding claim 1, Bastenhof discloses an engine system (Abstract), comprising: a combustion chamber including a cylinder formed in an engine and a piston configured to reciprocate inside the cylinder (Fig. 1, shown engine including a piston-cylinder configuration for producing a combustion chamber); a spark plug disposed in a ceiling part of the combustion chamber (Fig. 1, a spark plug is shown centrally in the cylinder); and a water injection device 27 configured to inject water into the combustion chamber through a plurality of nozzle holes (Fig. 1 and 3, the nozzle has a plurality of orifices which inject water) facing the inside of the combustion chamber, wherein the piston has a cavity 40 in an upper surface thereof (Fig. 1, shown), wherein the water injection device injects water into the 
Regarding claim 5, Bastenhof discloses the engine system of claim 1, wherein at least some of the nozzle holes of the water injection device are directed toward the raising part of the cavity at a timing of injecting the water (Fig. 1, shown).
Regarding claim 7, Bastenhof discloses the engine system of claim 1, wherein the axes of all the nozzle holes of the water injection device are parallel or substantially parallel to each other (Fig. 1, the nozzle holes spray in generally the same direction and thus are “substantially parallel” wherein substantially has no definite measure).
Regarding claim 9, Bastenhof discloses the engine system of claim 1, wherein when the compression stroke is divided into three stages of an early stage, a middle stage, and a late stage, the water injection device injects the water during a period from the early stage to the middle stage of the compression stroke (Fig. 1 and Col. 2, Lns. 35-40, any stroke inherently can be divided into multiple “stages” and wherein the disclose injection happens early in the stroke).

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terachi (JP 2002-174135 A). 
Regarding claim 1, Terachi discloses an engine system (Fig. 1, shown), comprising: a combustion chamber including a cylinder formed in an engine and a piston configured to reciprocate inside the 
Regarding claim 2, Terachi discloses the engine system of claim 1, wherein the bottom part is comprised of a flat surface perpendicular to the axis of the cylinder, and wherein the raising part is comprised of a side wall perpendicular to the bottom part (Fig. 1, the cavity in the piston has a flat bottom which turns into flat sides which are perpendicular).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastenhof.
Regarding claims 6, 15, and 16, Bastenhof discloses the engine system of claim 1, wherein the water injection device is disposed in the ceiling part, and at least a part of an injection surface of the water injection device, where the nozzle holes open, is located at a position of the cavity in a direction perpendicular to the axis of the cylinder (Fig. 1, the injection device is located off-center and injects at an angle into the depression from the ceiling), but fails to disclose wherein the spark plug is installed at a position offset from the cavity in the direction perpendicular to the axis of the cylinder, and further fails to disclose a fuel injection valve in an intake port which injects gasoline to be combusted.
However, internal combustion engines which operate as port injection compression ignition engines using gasoline which have off-center igniters are old and well-known in the art sufficient for examiner to take official notice that it would have been obvious to one of ordinary skill in the art at the time of the invention to produce the engine of Bastenhof as a gasoline ignition engine with an offset igniter, wherein doing so would provide a common, cheap, and efficient engine which can make use of various igniter and injection configurations to achieve desired engine characteristics and emission standards.
Regarding claim 8, 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to produce nozzles with openings of the size of 5mm or smaller, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, one of ordinary skill in the art would understand that producing nozzles of various sizes can produce different fuel mixture and emissions results (via droplet size changes), thus would have good reason to perform routine experimentation to find the optimal opening size.


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastenhof in view of Hiratsuka et al (US 2013/0327289).
Regarding claims 3 and 4, Bastenhof discloses the engine system of claim 1, but fails to disclose wherein a heat barrier layer configured to reduce heat transfer into the piston is provided to the upper surface of the piston and the surface of the cavity.
Hiratsuka discloses an engine piston having a heat insulation layer 7f (Fig. 1, shown), wherein the heat insulation layer provides thermal insulation and surface smoothness for improvement in fuel efficiency (¶ [0009]). 
Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Bastenhof with the thermal insulation layer of Hiratsuka, wherein doing so would provide the cylinder with a smooth thermal insulating layer for improved fuel efficiency.

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastenhof in view of Fujimoto (US 2017/0022924).

Regarding claims 10-14, Bastenhof discloses the engine system of claim 1 and 9, but fails to disclose wherein when an engine load is low, an amount of water injected by the water injection device is less than when the engine load is high, and wherein when the injection amount of water is small, the water injection device delays a start timing of the injection more than when the injection amount of water is large; wherein the water injection device is provided with a heating device configured to heat the water injected by the water injection device, wherein the heating device has a heat exchanger attached to an exhaust pipe of the engine, and wherein the heat exchanger heats the water by heat of exhaust gas of the engine before supplying the water to the water injection device,  wherein the water injection device has a water injection valve, and a temperature increasing part provided between the water injection valve and the combustion chamber, and configured to raise a temperature of the water injected by the water injection valve before supplying the water to the combustion chamber, and wherein the heating device has a heat pipe configured to send the heat of exhaust gas of the engine to the temperature increasing part, and further comprising a water supply device configured to supply water to the water injection device, the water supply device including: a condenser configured to condense water inside exhaust gas of the engine; a water tank configured to collect water condensed by the condenser; and a water pump configured to pressurize water inside the water tank and supply the water to the water injection device.
While Bastenhof fails to disclose the particulars of its water feed system, Fujimoto discloses a water injection apparatus (Abstract) which makes use of a condenser 43 to condense water from exhaust to hold in a tank 62 before being pumped 63, which functions as an injection valve from the tank 62, through a heating pipe to absorb heat from an exhaust gas heat exchanger 42 which raises its temperature, and is then fed via line 61 to the water injectors 22 (Fig. 1, shown). Bastenhof further discloses modifying water injection amounts such that the water amount increases as load increases (¶ [0093]).  This system allows for a large amount of water to be injected into the cylinder for a decrease in 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Bastenhof with the water supply system of Fujimoto because it would improve the thermal efficiency of Bastenhof. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747